Citation Nr: 0719779	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active, honorable service from June 1962 to 
June 1967 and from February 1981 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

In August 2006, the Board denied the veteran's secondary 
service connection claim for erectile dysfunction, and the 
veteran appealed the case to the Court.  While the case was 
pending at the Court, the VA Office of General Counsel and 
the veteran's representative filed a Joint Motion for Remand, 
requesting that the Court vacate the Board's August 2006 
decision and remand the issue for further development.  In 
March 2007, the Court granted the motion, vacated the August 
2006 decision, and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.

Additional evidence from the veteran was received in June 
2007 along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on a review of the March 2007 Joint Motion and Court 
Order, the Board finds that further development is necessary.

In the August 2006 decision, the Board concluded that a 
preponderance of the evidence is against a finding that the 
veteran's erectile dysfunction is related to service, or 
causally related to service-connected bilateral spermatocele.  
The Court determined, however, that the Board failed to 
provide adequate bases for its denial because it did not 
discuss an August 2004 VA medical note which suggests a nexus 
between erectile dysfunction and the medication prescribed 
for service-connected post-traumatic stress disorder (PTSD).  
Based on that treatment note, the Court indicated that the 
veteran was entitled to a medical opinion.  See McLendon v. 
Principi, 20 Vet. App. 83 (2006).  As a result, the Board 
finds that a VA etiology opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim should be 
referred for a VA medical opinion to 
ascertain the etiology of the veteran's 
erectile dysfunction.  The claims folder 
should be made available to the examiner 
for review prior to rendering an opinion.  
A complete rationale based on the 
evidence should be provided for any 
proffered opinion.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
erectile dysfunction is related to his 
service-connected PTSD or spermatocele 
(including medication taken for service-
connected disability), or otherwise 
related to service.  The examiner should 
reconcile any opinion with the evidence 
in the claims folder and specifically the 
VA treatment notes (tabbed in green) that 
are dated December 1999 and 2000, March 
2004, and August 2004, the September 2004 
VA examination report, and the internet 
article submitted in June 2007 that notes 
the adverse side effects of Zoloft.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's secondary 
service connection claim for erectile 
dysfunction, taking into account any 
newly-obtained VA etiology opinion.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



